 


 HR 3068 ENR: Federal Protective Service Guard Contracting Reform Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3068 
 
AN ACT 
To prohibit the award of contracts to provide guard services under the contract security guard program of the Federal Protective Service to a business concern that is owned, controlled, or operated by an individual who has been convicted of a felony. 
 
 
1.Short titleThis Act may be cited as the Federal Protective Service Guard Contracting Reform Act of 2008.
2.Federal protective service contracts
(a)Prohibition on award of contracts to any business concern owned, controlled, or operated by an individual convicted of a felony
(1)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary of U.S. Immigration and Customs Enforcement—
(A)shall promulgate regulations establishing guidelines for the prohibition of contract awards for the provision of guard services under the contract security guard program of the Federal Protective Service to any business concern that is owned, controlled, or operated by an individual who has been convicted of a felony; and
(B)may consider permanent or interim prohibitions when promulgating the regulations.
(2)ContentsThe regulations under this subsection shall—
(A)identify which serious felonies may prohibit a contractor from being awarded a contract;
(B)require contractors to provide information regarding any relevant felony convictions when submitting bids or proposals; and
(C)provide guidelines for the contracting officer to assess present responsibility, mitigating factors, and the risk associated with the previous conviction, and allow the contracting officer to award a contract under certain circumstances.
(b)RegulationsNot later than 6 months after the date of the enactment of this Act, the Secretary shall issue regulations to carry out this section.
3.Report on government-wide applicabilityNot later than 18 months after the date of enactment of the Act, the Administrator for Federal Procurement Policy shall submit a report on establishing similar guidelines government-wide to the Committee on Homeland Security and Governmental Affairs and the Committee on Oversight and Government Reform of the House of Representatives. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
